FILED
                             NOT FOR PUBLICATION                            FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SPENCER JONES,                                   No. 11-55318

               Plaintiff - Appellant,            D.C. No. 2:10-cv-09908-UA-
                                                 DUTY
  v.

HOLLY PARK MOTEL; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                           Submitted, February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Spencer Jones appeals pro se from the district court’s order denying his

application to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983 action

alleging violations of the Fourth and Fourteenth Amendments. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,

O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990), and we affirm.

      The district court did not abuse its discretion by denying Jones’s motion to

proceed IFP because Jones failed to allege facts in the proposed complaint

sufficient to state a claim. See id. at 616-17 (district court may deny leave to

proceed IFP “at the outset if it appears from the face of the proposed complaint that

the action is frivolous or without merit”); see also United States v. Dorais, 241
F.3d 1124, 1128-29 (9th Cir. 2001) (holding that hotel guest no longer had a

reasonable expectation of privacy in a room when the staff had taken “affirmative

steps” to remove him). Moreover, the court gave Jones notice of the deficiencies

in his complaint and denied the IFP motion without prejudice to filing another

motion if Jones could cure the deficiencies in his complaint, but Jones failed to do

so.

      We reject Jones’s contention that the district court’s denial of his motion to

proceed IFP violated his “fundamental constitutional right of access to the courts.”

      We do not consider arguments raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           2                                       11-55318